UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                       No. 96-20107



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,

                                           versus

RICHARD L. MINNS,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                    (H-94-CV-3918)

                                    December 5, 1996
Before POLITZ, Chief Judge, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

       This matter is before the court on appeal by Richard Louis Minns of an

adverse summary judgment for past due taxes, interest, and penalties. Having

considered the briefs, oral arguments, and pertinent parts of the record, and with



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
due regard for the candid statements of the government’s counsel, the judgment

appealed is VACATED and the matter is REMANDED solely for a redetermination

of the correct amount of taxes, interest, and penalties, if any, which remain unpaid.

      VACATED and REMANDED.




                                         2